department of the treasury internal_revenue_service washington d c lave live government entities tax exempt and division g9y- o - of3 nif date aug -6 cont or contact person identification_number telephone number veo mle employer_identification_number legend dear this is in response to m’s ruling_request dated date wherein m seeks _ to be treated as qualifying approval of a proposed set-aside of funds in the amount of dollar_figure distributions under sec_4942 of the internal_revenue_code for its taxable_year ending facts m is exempt from federal_income_tax as an organization described in sec_501 of the code and is also classified as a private_foundation within the meaning of sec_509 m was originally founded to produce computer databases and other tools for basic m’s bylaws were amended to broaden its charitable and educational_purposes and to expand its permissible charitable activities the amended bylaws provide that m’s primary purposes are a to support the conservation and scholarly study of materials of historic and research in the humanities and to foster a wider interest in the history literature and music of the past since its inception m has employed professional classical scholars who work with a network of partners at leading universities to produce electronic databases currently on cd rom that contain historical texts and related scholarly editorial materials cultural significance b to foster a wider public interest in the history and culture including literature music art and cinema of the past c to support education especially of young people in reading history cultural and scientific literacy d to support and encourage charitable and educational activities in countries making the transition from communist and other nondemocratic regimes to open democratic societies and e to support research and dissemination of information on individual intellectual economic and political freedom around the world m is involved in the design and construction of n a center in o p to be used by q an agency of the federal government to preserve and house its motion picture audio-visual and recorded sound collections at the request of q an identified private_foundation purchased the property for n consisting of approximately bank in obligations under the q grant to m since that time m has been working with q and r an office of the federal government on the plans for this project funds for design and construction are intended to be provided by m subject_to reimbursement of a portion of the cost as described below the total expenditures by m with respect to the n project are now expected to exceed the private_foundation transferred ownership of the n property and all related acres with improvements from a federal reserve dollar_figure once completed m will transfer title to the property to the united_states congress has to the donor entity within days of authorized r to transfer an amount not to exceed dollar_figure the u s ’ acquisition of the property n will be q’s main archival storage and conservation facility for its moving image and recorded sound collections and will incorporate conservation laboratories for audio-visual media archival facilities for the storage of all of q’s moving image and sound media including nitrate film and separate processing staffs for moving image and recorded sound materials the expectation is that it will be the largest facility of its kind a state of the art conservation and preservation facility dedicated to preserving america’s audio-visual heritage and making it accessible to future generations ‘ in m purchased approximately acres of additional real_property adjacent to the original property to allow more flexibility for the design of n q and the r accepted the design concept for n pursuant thereto the project consists of five design elements as follows in design element a - site development site development includes extensive rock excavation and related earthworks all new site utilities new roads parking and landscape design element b - renovation of collections the existing_building on the property will be renovated and will become the primary audio-visual collections storage_facility the renovation of the existing_building includes abatement of all hazardous materials and complete interior demolition of all building systems down to the concrete shell followed by the installation of all new mechanical electrical plumbing and fire protection systems and all new architectural finishes throughout design element c - construction of central plant building the new central plant building will be the mechanical plant for the entire n it will be constructed partially below grade behind the s building and will house central chillers boilers electrical and related equipment for the entire development together with air handling units serving the s building it will also house engineers’ offices workshop and parts storage the total floor area will be approximately square feet including a separate structure housing emergency generators design element d - construction of conservation building the new conservation building to be constructed is comprised of public spaces offices audio-visual and electronic labs photographic wet labs and shipping receiving facilities the total floor space will be approximately square feet design element e - construction of ' i storage vaults two connected buildings will be constructed each containing a total of about together with associated mechanical equipment building and equipment spaces the total floor area will be approximately square feet vaults based on the current design and the master_plan the project will be broken down into two phases phase and phase li in addition each phase will be broken down into part a and part b phase i-a will consist of site development design element a phase -b will consist of the renovation of the existing_building that will store the primary audio-visual collection design element b and the construction of the central plant building design element c phase ii covers the construction of the new conservation building design element d and the new vaults design element e phase ii-a will consist of the foundations and structural portion of the work phase ii-b will consist of the remaining design and construction work you represent that the n can better be accomplished by setting aside project funding now to be used for at a total cost of a portion of this amount has already been paid the balance of funds to be set rather than by paying it currently accordingly m proposes to set_aside dollar_figure phase of the n project you expect phase to be completed by may about dollar_figure aside will be paid out as work is completed and invoices are submitted reviewed and approved based on the project schedules at the time of submission of the ruling_request the set-aside funds should be completely expended within a short time after the may target completion date for phase however in light of the complexity and scale of the construction_project it is possible that the may regardless the set-aside amount will be completely paid out no later than december completion date could be delayed significantly or months after the december set-aside date or the ruling requested m requests a ruling approving the set-aside of dollar_figure _ in its taxable_year completion of phase of the n project specifically m requests a ruling that the set-aside satisfies the suitability test of sec_4942 of the code and sec_53 a - b of the regulations therefore it will be treated as a qualifying_distribution in m’s taxable_year law sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if the requirements of subparagraph b of sec_4942 it meets sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test’ sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test program-related investments the regulation sets forth specific examples of projects appropriate for asset-aside which include a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized analysis the planning and execution of a project of the magnitude of n is an extensive and time consuming process and it is made more complicated by the fact that r and q are involved with planning and design development relating to renovation and construction to prepare the property and improvements for transfer to the united_states m is providing plans specifications and drawings to r and q for review and comment it is difficult to predict when designs will be completed and approved permits issued construction contracts signed materials and equipment on hand workers ready and weather cooperative in addition plans may require modification if new problems surface once construction is underway m plans to pay funds out of the set-aside amount as work is completed and invoices are submitted reviewed and approved the size of the n project both in dollar amounts and labor indicates that it is the type of project in which long term expenditures must be made in order to assure the continuity of the project t would be unwise as well as out of line with normal construction practice for m to pay up front for all of the work before it is substantially completed if it did so m would lose the leverage and negotiating power necessary to ensure that the work is done according to specifications the regulations provide that a project for which a set-aside is appropriate includes a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation even if architectural plans have not been finalized see sec_53_4942_a_-3 of the regulations here m is designing and constructing several buildings that will constitute a large conservation and archive storage complex thus the n project fits squarely within the example of the cited regulation you have stated your anticipation that the set-aside amount of dollar_figurex will be paid out by may but in no event later than december which is within the required month time frame ruling based on the foregoing we rule that the set-aside of dollar_figure on m’s books_and_records for its satisfies the requirements of sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount taxable_year ending december of the code and sec_53_4942_a_-3 of the regulations the suitability test’ accordingly the proposed set-aside may be treated as qualifying distributions for m’s taxable_year ending december which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this lefter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely s debra kawecki manager exempt_organizations technical group
